Citation Nr: 0739185	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-40 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for soft tissue sarcoma of 
the right foot, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1968 to include service in the Republic of Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
entitlement to service connection for the above condition.  


FINDING OF FACT

The veteran does not have soft tissue sarcoma.


CONCLUSION OF LAW

Soft tissue sarcoma was neither incurred in nor aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2005, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for August 2003.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element, although the RO did not 
specifically request that the appellant submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  These statements served to advise the veteran to 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the August 2003 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied, no effective date and or disability rating will 
be assigned.  Therefore, the veteran is not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The veteran 
has reported that he had a soft tissue sarcoma removed from 
his right foot at a VA Medical Center (VAMC) in 1978.  The RO 
requested these records, but in October 2004, that facility 
reported that a search of the central file area, its computer 
system, and retired system of records yielded no records.  
The VAMC reported extensive efforts to find these records.  
Given that these efforts yielded no results, it is reasonably 
certain that the records do not exist.  Hence, further 
efforts to look for the records are unnecessary.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

The veteran was afforded a dermatology examination in 1981.  
He has not been afforded VA examinations in response to his 
current claim for service connection An examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).   

While the record contains a medical record noting the 
presence of scarring secondary to squamous cell cancer 
removal, there is no evidence of a nexus between this 
disability and the veteran's active duty service, to include 
exposure to herbicides and there is no competent evidence of 
soft tissue sarcoma or its residuals.  

Accordingly, the Board finds that the evidence of record 
contains absolutely nothing to show that the veteran's 
current symptoms "may be associated with the veteran's 
period of service" and as such, the criteria requiring a VA 
examination have not been met.  See McLendon, supra.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The veteran contends that in 1975, seven years after his 
separation from active duty service, he had soft tissue 
sarcomas removed from his right foot.  He also claims that 
these sarcomas were incurred as a result of his exposure to 
herbicides during active duty service in Vietnam.  

The veteran filed his initial claim for compensation in 
September 1981.  He claimed service connection for a rash 
involving the chest.  He reported no post service treatment.

In October 1981 he underwent a VA examination.  On skin 
examination, the veteran complained of asymptomatic eruptions 
on the extremities and back.  On examination there were 
numerous freckles and a few early sebhorheic keratoses.  The 
impression was sebhorheic keratoses sebhorheic keratoses.  No 
history of soft tissue sarcoma or previous treatment was 
reported.

A VAMC record dated in May 2003 shows that the veteran was 
noted to have a history of recurrent squamous cell carcinoma 
of the skin and scarring secondary to the removal of squamous 
cell cancers.  The VA physician noted that there were no 
stigmata of Agent Orange exposure.  

For veteran's exposed to herbicides, soft tissue sarcoma 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The evidence does not show, nor does the veteran contend, the 
soft tissue sarcoma was present in service or in the year 
following service.

The veteran did serve in the Republic of Vietnam and is 
therefore presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(6)(iii).  As such, if he were shown to have 
soft tissue sarcoma, service connection would be presumed.  
There is, however, absolutely no evidence of current soft 
tissue sarcoma or its residuals.

While the veteran has recently reported the presence of soft 
tissue sarcoma in 1975, his earlier statements reflected no 
history of soft tissue sarcoma.  The contemporaneous 
statements are more probative value than his statements made 
many years after the events in question, in the course of his 
pursuit of VA benefits.

Additionally, to be present as a current disability soft 
tissue sarcoma would have to be shown at the time of his 
claim rather than in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The veteran has reported no 
symptoms of, or treatment for, soft tissue sarcoma since 
1975.  There is no other evidence of that disease at any time 
since his July 2003 claim.

While the medical evidence of record shows that the veteran 
served in the Republic of Vietnam and was found to have a 
history of squamous cell carcimona, there is no evidence of 
soft tissue sarcoma.  In addition, his diagnosed condition, 
squamous cell carcimona, is not included in the list of 
diseases subject to presumptive service connection for 
herbicide exposure.  There is also no medical evidence of a 
nexus between his squamous cell carcimona and exposure to 
herbicides.  

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim for service connection on 
any basis, and it is denied.


ORDER

Entitlement to service connection for soft tissue sarcoma of 
the right foot, to include as secondary to herbicide 
exposure, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


